There was a verdict of guilty, and from the judgment thereon defendant was allowed to appeal in forma pauperis, but in the affidavit omitted to aver that the application was made in good faith.
The right to appeal in forma pauperis requires some restrictions against abuse. What they shall be is for the Legislature to determine. It has set out the requirements in The Code, sec. 1235. The Court has no right to abrogate any of these requisites. This has been often decided. S. v. Jackson, ante, 848; S. v. Wylde, 110 N.C. 500;S. v. Tow, 103 N.C. 350; S. v. Jones, 93 N.C. 617; and    (857) indeed, in a full score of cases.
The present case presents an affidavit which lacks the statutory requirement of an averment "of good faith." The appellant has not done what was requisite to place his appeal before us. We cannot help him, and the attempted appeal must be dismissed.
APPEAL DISMISSED.
Cited: S. c., infra; S. v. Harris, 114 N.C. 831; S. v. Bramble,121 N.C. 603; S. v. Smith, 152 N.C. 842.